IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                    DIVISION ONE

STATE OF WASHINGTON,                    )       No. 76627-9-1
                                        )
                    Respondent,         )
                                        )
               v.                       )
                                        )
ALMSEGGET HABTAI,                       )       UNPUBLISHED OPINION
                                        )
                    Appellant.          )       FILED: September 17, 2018
                                        )

      VERELLEN, J. —Almseggett Habtai contends the trial court exceeded its
sentencing authority when it required him to register as a kidnapping offender.

Because the kidnapping registration requirement is not punitive, the court did

not exceed its sentencing authority when it imposed the registration

requirement.

      Therefore, we affirm.

                                    FACTS

      Following a jury trial, the jury convicted Habtai of attempted second

degree kidnapping. At sentencing, the trial court sentenced Habtai to 15

months of incarceration and required him to register as a kidnapping offender.

       Habtai appeals.
No. 76627-9-1/2



                                    ANALYSIS

       Habtai contends the trial court exceeded its sentencing authority when it

required him to register as a kidnapping offender.

       Under the registration statute, any person convicted of a sexual offense

or kidnapping offense is required to register with the county sheriff in the county

where they reside.' A "kidnapping offense" is defined as "[t]he crimes of

kidnapping in the first degree, kidnapping in the second degree, and unlawful

imprisonment ... where the victim is a minor and the offender is not the minor's

parent."2

       In Apprendi v. New Jersey, the United States Supreme Court held,

"Other than the fact of a prior conviction, any fact that increases the penalty for

a crime beyond the prescribed statutory maximum must be submitted to a jury,

and proved beyond a reasonable doubt."3 "[The relevant statutory maximum

[is] the maximum sentence that a judge may impose without making any

additional findings of fact." "When a judge inflicts punishment that the jury's

verdict alone does not allow, the jury has not found all the facts 'which the law




       1 RCW 9A.44.130(1)(a).
       2 RCW   9A.44.128(8)(a)(emphasis added).
       3 530 U.S. 466, 490, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000).
      4 State v. Felix, 125 Wash. App. 575, 577, 105 P.3d 427(2005)(citing
Blakely v. Washington, 542 U.S. 296, 303-04, 124 S. Ct. 2531, 159 L. Ed. 2d
403(2004)).



                                         2
No. 76627-9-1/3



makes essential to the punishment,' and the judge exceeds his proper

authority."5

       Habtai argues the court exceeded its sentencing authority because it

imposed the kidnapping offender registration requirement without the jury

finding that the victim was a minor and that he was not the minor's parent. As a

result, the primary question in this case is whether the court's imposition of the

registration requirement is punitive.

       To determine whether registration is punitive, we apply the framework

from ex post facto clause case law.6 First, we look to the legislature's intent to

determine whether the registration statute is punitive or regulatory.7

      "When it enacted the statute, the [I]egislature unequivocally stated that

the [s]tate's policy is to 'assist local law enforcement agencies' efforts to protect

their communities by regulating sex offenders by requiring sex offenders to

register with local law enforcement agencies." In 1997, the legislature

amended the registration statute to add a requirement to register for kidnapping




       5 Blakely, 542 U.S. at 304 (quoting 1 J. BISHOP, CRIMINAL PROCEDURE
§ 87, at 55(2d ed. 1872)).
       6 Felix, 125 Wash. App. at 579 ("Felix and Hammond have not argued there
is a basis in Apprendi or its progeny to distinguish between 'punishment'for the
purposes of the right to a jury finding and 'punishment'for purposes of ex post
facto and double jeopardy, and we find no reason to make such a distinction.").
       7 State   v. Ward, 123 Wn.2d 488,499, 869 P.2d 1062(1994).
                 LAWS OF 1990, ch. 3,§ 401; LAWS OF 1991, ch. 274,§ 1)
       8 jd. (citing
(emphasis omitted).




                                          3
No. 76627-9-1/4



offenders.9 Under the legislature's express intent, the registration statute is

regulatory rather than punitive.10

       Second,"[Me also examine whether the actual effect of the statute is so

punitive as to negate the [I]egislature's regulatory intent."11 "Because we

'ordinarily defer to the legislature's stated intent,' only the clearest proof will

suffice to override legislative intent and transform what has been denominated

a civil remedy into a criminal penalty."12 We apply the factors from Kennedy v.

Mendoza-Martinez13 to determine the actual effect of a statute:14

       Whether the sanction involves an affirmative disability or restraint,
       whether it has historically been regarded as a punishment,
       whether it comes into play only on a finding of scienter, whether
       its operation will promote the traditional aims of punishment—
       retribution and deterrence, whether the behavior to which it
       applies is already a crime, whether an alternative purpose to
       which it may rationally be connected is assignable for it, and
       whether it appears excessive in relation to the alternative purpose
       assigned.E15]




       9 LAWS OF   1997, ch. 113,§ 1.
       19 See State v. Boyd, 1 Wash. App. 2d 501, 511, 408 P.3d 362(2017)
("This legislative intent remains the same."), review denied, 190 Wash. 2d 1008
(2018).
       11   Ward, 123 Wash. 2d at 499(emphasis omitted).
       12 Smith v. Doe, 538 U.S. 84, 92, 1238. Ct. 1140, 155 L. Ed. 2d 164
(2003)(quoting Kansas v. Hendricks, 521 U.S. 346, 361, 117 S. Ct. 2072, 138
L. Ed. 2d 501 (1997); Hudson v. United States, 522 U.S. 93, 100, 118 S .Ct.
488, 139 L. Ed. 2d 450(1997)).
       13 372 U.S. 144, 83 S. Ct. 554, 9 L. Ed. 2d 644(1963).
       14 Ward, 123 Wash. 2d     at 499.
       15   Mendoza-Martinez, 372 U.S. at 168-69 (internal citations omitted).




                                           4
No. 76627-9-1/5



       Under the first factor, although our Supreme Court previously held the

registration statute does not impose an affirmative disability or restraint,16

Habtai contends subsequent amendments require the opposite conclusion.

Specifically, he points to the weekly, in-person registration requirement for

transient individuals and the international travel reporting requirement.

       In Smith v. Doe, the United States Supreme Court considered whether

the Alaska Sex Offender Registration Act17 constituted a retroactive punishment

in violation of the ex post facto clause.18 Similar to Washington's registration

statute, the Alaska statute requires the individual to submit certain information,

register with local law enforcement, and provide regular updates. But unlike the

Alaska law, the Washington statute requires individuals who lack a fixed

residence to "report weekly, in person, to the sheriff of the county where he or

she is registered."19 When discussing whether the Alaska statute constituted an

affirmative disability or restraint, the Supreme Court relied in part on the fact

that the Alaska statute did not require updates to be made in person.2°

       In State v. Boyd, this court considered the transient registration

requirements and determined "while undoubtedly the transient registration

requirements are burdensome, this does not necessarily mean that they are


       16 Ward, 123 Wash. 2d    at 501.
       17 ALASKA STAT. § 12.63.010.

       18 538 U.S. 84, 123 S. Ct. 1140, 155 L. Ed. 2d 164 (2003).
       19   RCW 9A.44.130(6)(b).
       20 Smith, 538 U.S. at 101.



                                         5
No. 76627-9-1/6



punitive."21 This court relied on the fact that "there is no evidence in the record

that reporting in person weekly interfered with [Boyd's] ability to get a job, find

housing, or travel."22

       Similarly here, Habtai fails to present any evidence that the transient

registration requirement constitutes punishment. And since Habtai is currently

incarcerated, he fails to present any evidence that he will be homeless upon

release.

       The Washington statute also states,"Any person required to register

under this section who intends to travel outside the United States must provide

. . . notice of the plan to travel outside the county to the county sheriff of the

county with whom the person is registered at least twenty-one days prior to

travel "23

       In Smith, the Supreme Court relied on the fact that although the Alaska

statute required individuals to update the authorities if they changed their facial

features or changed their residence,"they are not required to seek permission

to do so."24 "[O]ffenders subject to the Alaska statute are free to move where

they wish and to live and work as other citizens, with no supervision."25



       21    1 Wash. App. 2d 501, 511, 408 P.3d 362(2017).
       22    Id.
       23    RCW 9A.44.130(3).
       24    Smith, 538 U.S. at 101.
       25    Id.



                                          6
No. 76627-9-1/7



       Similarly, the international travel reporting requirement in

RCW 9A.44.130(3) does not constitute an affirmative disability or restraint

because individuals subject to such requirements are still free to travel; they are

merely required to provide their travel plans to law enforcement.

       As to the second factor, Habtai argues the transient registration and

international travel reporting requirements are similar to the historical

punishments of probation and parole supervision.

       Although in Smith the Supreme Court recognized that such an argument

has "some force," the court ultimately rejected this argument:

       Probation and supervised release entail a series of mandatory
       conditions and allow the supervising officer to seek the revocation
       of probation or release in case of infraction. By contrast,
       offenders subject to the Alaska statute are free to move where
       they wish and to live and work as other citizens, with no
       supervision (26]

       And in Ward, our Supreme Court acknowledged that registration "has not

traditionally or historically been regarded as punishment."27 Rather,

"Megistration is a traditional governmental method of making available relevant

and necessary information to law enforcement agencies."28

       Habtai also claims that modern technology leads to wide dissemination

of data similar to the historical punishment of public shaming.



       26   Id. (internal citations omitted).
       27 Ward, 123 Wash. 2d       at 507.
       28   Id.



                                                7
No. 76627-9-1/8



       In Smith, the Supreme Court considered a similar argument under the

Alaska statute and determined public shaming usually involved physical pain,

unlike the Alaska and Washington registration statutes.29 And "[e]ven

punishments that lacked the corporal component, such as public shaming,

humiliation, and banishment, involved more than the dissemination of

information.... Our system does not treat dissemination of truthful information

in further of a legitimate governmental objective as punishment."30

       Habtai argues the limitless geographic reach of the Internet renders the

dissemination of information analogous to colonial public shaming. But in

Smith, the Supreme Court determined that although "the geographic reach of

the Internet is greater than anything which could have been designed in colonial

times," this does "not render Internet notification punitive."31

       And similar to the Alaska statute considered in Smith the Washington

registration requirements serve to maintain public safety, not to humiliate the

offender. In Washington, the dissemination of information is limited to only that

information which "is relevant and necessary to protect the public and

counteract the danger created by the particular offender."32 In Ward, our

Supreme Court held that "because the [I]egislature has limited the disclosure of



       29   Smith, 538 U.S. at 98.
       39 Id.
       31   Id. at 99.
       32   RCW 4.24.550.



                                          8
No. 76627-9-1/9



registration information to the public, the statutory registration scheme does not

impose additional punishment on registrants."33 "This statutory limit ensures

that disclosure occurs to prevent future harm, not to punish past offenses."34

       Habtai concedes the third factor, whether the sanction comes into play

only on a finding of scienter, does not apply. We agree.35

       Under the fourth factor, Habtai argues "in light of recent amendments

and [I]nternet postings[,].. . the retribution and deterrent force of Washington's

registration scheme has only increased."36 In Ward, our Supreme Court

acknowledged that registration might serve to deter crime, which is a traditional

aim of punishment.37 But the court acknowledged this is a secondary effect of

registration because "a registrant may be deterred from the fact of conviction

and punishment served, whether he is required to register or not."35 Habtai

does not offer any meaningful argument for why we should depart from this

precedent.

       Habtai also concedes the fifth factor, whether the behavior to which the

sanction applies is already a crime, is not in dispute. We agree.39



      33 Ward, 123 Wash. 2d       at 502.
      34   Id. at 503.
      35 See   Smith, 538 U.S. at 105; Ward, 123 Wash. 2d at 510-11.
      36 Appellant's     Br. at 24.
      37 Ward, 123 Wash. 2d       at 508.
      38   Id.(emphasis omitted).
      39 See   Smith, 538 U.S. at 105; Ward, 123 Wash. 2d at 510-11.



                                         9
No. 76627-9-1/10



       As to the sixth factor, whether the registration statute has a rational

connection to a nonpunitive purpose, the transient registration and international

travel reporting requirements are necessary to carry out the legislature's intent

of ensuring public safety by providing updated location information to law

enforcement.

       Finally, under the seventh factor, "[t]he question is whether the regulatory

means chosen are reasonable in light of the nonpunitive objective."40 Our state

constitution grants broad discretion to the legislature to "prescribe laws to

promote the health, peace, safety, and general welfare of the people of

Washington."41 And as previously discussed and acknowledged by our

Supreme Court in Ward, the stated purpose of the registration statute is to

"'assist local law enforcement agencies' efforts to protect their communities by

regulating sex offenders by requiring sex offenders to register with local law

enforcement agencies.'"42 The amendments to the registration statute since

Ward have not rendered the statute excessive. The transient registration and

international travel reporting requirements serve to provide updated information

to law enforcement about the whereabouts of individuals required to register.

This purpose is consistent with the legislature's intent in adopting the

registration statute.


       40 Smith, 538 U.S. at 105.
       41   Ward, 123 Wash. 2d at 508-09 (citing WASH. CONST. art. I, § 1).
       42   Id. at 493(quoting LAWS OF 1990, ch. 3,§ 401).



                                         10
No. 76627-9-1/11



       Consistent with Smith, Ward, and Boyd, we conclude the kidnapping

registration requirement is not punitive. As a result, the trial court did not

exceed its sentencing authority when it required Habtai to register as a

kidnapping offender.

       Therefore, we affirm.




WE CONCUR:




                                                                                  144,31
                                                                                  C:Zl      Cr)cm


                                                                                  C/3
                                                                                  ri        rrs-1
                                                                                  —0          C)
                                                                                           —17

                                                                                                 r-rf
                                                                                 23*       C."trig g


                                                                                 ••          ttl
                                                                                 CJI
                                                                                 Co,




                                         11